Citation Nr: 0410611	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  95-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), secondary to personal assault.

Entitlement to vocational rehabilitation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.D.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The appellant was in the United States Naval reserves from May 
1987 to November 1992.  She had active duty for training from June 
24, 1988 to September 30, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from September 1994 and October 1998 decisions by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, Regional 
Office (RO).  The September 1994 decision denied service 
connection for PTSD.  The October 1998 decision denied entitlement 
to vocational rehabilitation benefits.  The claims have since come 
under the jurisdiction of the Denver, Colorado RO.

These claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

In May 2001, the appellant submitted a VA Form 9-Appeal to the 
Board of Veterans' Appeals with regard to her claim for 
entitlement to vocational rehabilitation benfits.  In her Form 9, 
the appellant requested a hearing be held at the RO before a 
Veterans Law Judge.  It appears that no such hearing was ever 
scheduled.  The Board notes that the veteran has had a hearing 
before a hearing officer at the RO with regard to her claim for 
entitlement to service connection for PTSD.  However, as she has 
not had a hearing before a Veterans Law Judge with regard to this 
claim, she may present evidence pertinent to either claim at her 
hearing.

Accordingly, the claim is REMANDED for the following:

The RO should schedule a hearing before a Veterans Law Judge to be 
held at the RO during which she may present evidence in support of 
both claims currently on appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



